       Case 1:14-cv-00964-KG-SCY Document 324 Filed 01/21/21 Page 1 of 1
Appellate Case: 19-2102 Document: 010110469183 Date Filed: 01/21/2021 Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                      Jane K. Castro
  Clerk of Court                       January 21, 2021                   Chief Deputy Clerk




  Mr. Mitchell R. Elfers
  United States District Court for the District of New Mexico
  Office of the Clerk
  333 Lomas N.W.
  Albuquerque, NM 87102

  RE:       19-2102, Hernandez v. Fitzgerald
            Dist/Ag docket: 1:14-CV-00964-KG-SCY

 Dear Clerk:

 Pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's mandate in the
 above-referenced appeal issued today. The court's December 30, 2020 judgment takes
 effect this date.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of the Court

  cc:       Kristin J. Dalton
            Robert J. Gorence
            Amye Gayle Green
            Anna C. Martinez
            Jonlyn M. Martinez
            Louren Oliveros
            Patricia G. Williams
  CMW/na
